Citation Nr: 1031879	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  07-18 457	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected post-operative ganglion cyst of the right wrist, 
including a residual scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1977 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 RO decision, which continued an 
evaluation of 10 percent for the service-connected post-operative 
ganglion cyst of the right wrist, including a residual scar.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran alleges that the severity of the service-connected 
post-operative ganglion cyst of his right wrist, including a 
residual scar, warrants an increased evaluation.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to the 
adjudication of this claim.

The Board notes that the Veteran was last afforded a VA 
examination for this disability in February 2006.  Subsequently, 
in the substantive appeal which was received at the RO in May 
2007, the Veteran described a loss of function in his right hand 
and wrist.  He also appeared to report some muscle impairment 
resulting from this service-connected disability.  In a statement 
dated in July 2010, the Veteran's representative argued that this 
issue should be remanded, as the available evidence is too old to 
evaluate adequately the current state of this service-connected 
disability.  

The United States Court of Appeals for Veterans Claims (Court) 
has held that a Veteran is entitled to a new VA examination where 
there is evidence, including his statements, that the disability 
has worsened since the last examination.  See Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  The Court has also held that VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).  

Accordingly, as the Veteran in the current appeal was last 
afforded a VA examination in February 2006, approximately four 
and half years ago, and because he has specifically been argued 
that this examination is too old to reflect the current state of 
his service-connected right wrist disability, the Board will 
remand the issue of entitlement to an increased evaluation for 
service-connected post-operative ganglion cyst of the right 
wrist, including a residual scar, in order to accord the Veteran 
a current and adequate examination.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical examination).

The Board also notes the Veteran's VA treatment records were most 
recently associated with the claims file in April 2007.  VA has 
an obligation under the Veterans Claims Assistance Act of 2000 
(VCAA) to associate all relevant records in VA's possession with 
the claims file of a Veteran.  38 C.F.R. § 3.159 (2009).  As 
such, the Board finds that an attempt must be made to locate any 
outstanding relevant VA treatment records, to include any recent 
VA treatment records from April 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.	Obtain copies of records of right wrist 
treatment that the Veteran received at the 
Wade Park Division of the VA Medical 
Center in Cleveland, Ohio since April 
2007.  All such available documents should 
be associated with the claims folder.  

2.	Provide the Veteran with an appropriate VA 
examination in order to determine the 
current severity of the service-connected 
post-operative ganglion cyst of his right 
wrist, including a residual scar.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  All necessary tests and studies 
should be accomplished.  

All pertinent pathology associated with 
this service-connected disability should 
be set forth in the examination report.  
In particular, the examiner should discuss 
any orthopedic, muscular, or neurological 
pathology associated with this disorder; 
any symptoms related to the residual scar, 
as well as any functional limitation or 
loss of use of the right hand or wrist due 
to this service-connected disability.  
Complete rationale for all opinions 
expressed should be provided.  

3.	Then, readjudicate the issue of 
entitlement to an evaluation in excess of 
10 percent for the service-connected 
post-operative ganglion cyst of the right 
wrist, including a residual scar.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  After the Veteran has 
been given the applicable time to submit 
additional argument, the claim should be 
returned to the Board for further review.  

No further action is required of the Veteran until further 
notice.  However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2009).

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


